Citation Nr: 9935323	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for urethritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a September 1994 rating action, 
with which the veteran expressed disagreement in December 
1994.  A statement of the case was issued in March 1995, and 
a substantive appeal was received in September 1995.  
Thereafter, the case was forwarded to the Board, and, in 
April 1998, the Board remanded the matter to the RO for 
additional development.  A supplemental statement of the case 
was issued in July 1999, and the case was subsequently 
returned to the Board.  

In addition to the foregoing, it is observed that, when the 
appeal was last before the Board, it included the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  That claim, however, was subsequently granted in a 
July 1999 rating action.  Accordingly, it is no longer in 
appellate status, and need not be further considered by the 
Board.  

The Board also notes that one of the reasons the case was 
remanded, in April 1998, was to clarify whether the veteran 
desired to appear at a hearing.  The following month, the RO 
wrote to the veteran at his current address of record, and 
specifically asked whether he still desired a hearing.  He 
was also provided a VA Form 21-4138 (Statement in Support of 
Claim) on which to write his reply.  To date, no response to 
this letter has been received from either the veteran or his 
representative.  Similarly, no mention is made of any hearing 
request in the "Statement of Representative in Appeals 
Case" submitted by the veteran's representative in October 
1999, or in the "Appellant's Brief" submitted by the 
veteran's representative in November 1999.  Under these 
circumstances, it will be presumed that the veteran does not 
desire a hearing, and the Board will proceed to address the 
merits of the veteran's claim below.  


FINDING OF FACT

The veteran's assertion that he has urethritis, which is 
related to service, is not supported by medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for urethritis.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented a well grounded claim. 38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See Morton 
v. West, 12 Vet.App. 477, 480 (1999) (noting that the Federal 
Circuit, in Epps v. Gober, supra, "rejected the appellant's 
argument that the Secretary's duty to assist is not 
conditional upon the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

A review of the record reflects that the veteran was seen in 
service in February 1967, for complaints of burning upon 
urination.  He was initially diagnosed to have a urinary 
tract infection, but was subsequently diagnosed with 
gonorrhea.  A urethral discharge was noted in September 1967, 
at which time the veteran was again diagnosed to have 
gonorrhea.  Similar complaints and findings were noted in 
October 1967 records.  In February 1969 records, the veteran 
was seen for complaints of bleeding from the penis, and this 
was apparently considered to be a recurrence of gonorrhea.  
In June 1969, he was seen again for gross bleeding from the 
urethral, which was initially considered to be due to chronic 
prostatitis.  Shortly thereafter, he appears to have been 
hospitalized for approximately 11 days, after which his 
diagnosis was changed to urethral stricture.  That disorder 
was apparently dilated on an outpatient basis.

In August 1970, the veteran underwent an examination in 
connection with his separation from service.  At that time, 
it was noted that he had been treated for a restricted 
urethra in Vietnam, but that it was currently well healed, 
with no complications.  No abnormalities of the genitourinary 
system were noted upon clinical evaluation.  

In 1974, the veteran first submitted an application for VA 
compensation benefits, claimed on the basis of an "Infected 
Urethra."  At that time, the veteran did not identify any 
physician or hospital at which he had been treated for the 
claimed disorder after service.  In May 1974, arrangements 
were made for the veteran to undergo an examination for VA 
purposes.  This was apparently not conducted, however, since 
the veteran advised that he would be out of town for some 
time.  He also indicated he would contact the hospital when 
he would be available.  In a letter to the veteran dated in 
June 1974, he was informed by the RO that, since he had 
failed to report for his scheduled examination, his claim had 
been denied.  He was also informed that no further action 
would be taken until he informed the RO of his willingness to 
report for examination.  

Thereafter, the record does not reflect that the veteran 
raised any claims for benefits related to a urethral 
disability until 1994.  In January of that year, he submitted 
an application for compensation benefits for an "Infected 
Urethra."  At that time, the veteran indicated that he was 
currently receiving treatment at a VA medical facility.  In 
connection with that claim, VA medical records dated between 
1993 and 1999 were associated with the claims file, including 
the report of a VA examination conducted April 1994.  These 
records show that, when he was examined in 1994, it was noted 
that the veteran had a history of urethritis, which had since 
resolved.  Thereafter, records reflect that he was treated 
for a urinary tract infection in April 1996, but this was 
evidently an isolated incident, as subsequently dated records 
do not show any pertinent complaints or findings in that 
regard.  Moreover, none of the post-service medical records 
includes any opinions by those treating the veteran that 
there were any current residuals from his in-service 
genitourinary complaints, or that the urinary tract infection 
treated in 1996 was in any way related to service.  

In view of the number of years that passed between the time 
when the veteran's urinary tract complaints were treated in 
service and when a urinary tract infection was treated after 
service, it is reasonable to conclude that the in-service 
findings did not represent the onset of a chronic disability.  
This is particularly so, given that the examination conducted 
in connection with the veteran's service discharge revealed 
that the genitourinary system was normal upon clinical 
evaluation.  

With all due respect for the contentions advanced in this 
case by the veteran and his representative, we must note that 
neither the veteran nor the representative can meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, because, as a lay person, 
neither is not competent to offer medical opinions.  See 
Voerth v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See also Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra; Carbino v. Gober, 10 Vet.App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Moreover, the current record is devoid of any diagnosis of a 
urethral stricture, or any medical opinion linking the 
veteran's in-service complaints with any current findings.  
Under these circumstances, it is the Board's view that the 
veteran has failed to satisfy the threshold requirement for 
submitting a well-grounded claim for service connection for 
urethritis, as set out in the judicial precedent in Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
In view of this, there is no duty to assist the veteran 
further in the development of his claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  
As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for urethritis 
must be denied.  

In making this decision, the Board notes that this claim was 
previously remanded, in part, in order to give the veteran an 
opportunity to provide a medical opinion he planned to obtain 
from a private physician regarding the relationship between 
his in-service urinary tract complaints and current 
complaints.  In accordance therewith, the RO wrote to the 
veteran in May 1998, and asked him to furnish any information 
pertaining to any relevant medical treatment he had received 
for his claimed disabilities, and to provide any medical 
evidence in his possession that would tend to support his 
claim.  The veteran, however, did not respond to that letter.  
Accordingly, the veteran's claim was decided on the basis of 
the evidence of record, discussed above.  


ORDER


Service connection for urethritis is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

